Citation Nr: 1014359	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disequilibrium or 
dizziness, to include as secondary to service connected 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied service connection for disequilibrium and 
dizziness. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veteran asserts that service connection is warranted for 
disequilibrium or dizziness, secondary to his service-
connected hearing loss and tinnitus.

At a June 2007 VA examination the Veteran reported that he 
experienced disequilibrium intermittently when he was walking 
but that it developed after discharge from service.  The 
examiner concluded that the Veteran's disequilibrium and 
dizziness was not related to service but did not provide a 
rationale to support his conclusion nor did he address the 
Veteran's contention that his hearing loss and tinnitus 
caused his disequilibrium and dizziness. 

The RO sought clarification from the examiner in September 
2009, but the examiner's response was inadequate.  He stated 
that the Veteran's dizziness did not appear until after 
service, sometime after 2004, therefore it was not related to 
his hearing loss and tinnitus.  The examiner then concluded 
that the dizziness the Veteran notices is not related to his 
hearing loss or tinnitus but did not provide a rationale to 
support his conclusion.  The Veteran's contention that his 
current service-connected hearing loss and tinnitus have 
caused or contributed to his disequilibrium and dizziness has 
not been addressed by the VA examiner. 

The Board finds that the VA examinations are inadequate.  An 
inadequate examination frustrates judicial review.  Hicks v. 
Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an 
examination in a service connection claim, the examination 
must be adequate or VA must notify the Veteran why one will 
not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current 
disequilibrium or dizziness.  The claims 
folder, and a copy of this remand, must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  

The examiner should provide opinions on 
the following:

(a) Whether it is at least as likely as 
not that any diagnosed disequilibrium or 
dizziness had its onset during active 
service.  

(b) Whether it is at least as likely as 
not that any diagnosed disequilibrium or 
dizziness was caused or aggravated by the 
Veteran's service connected hearing loss.  
The examiner should also comment on the 
relationship (if any) between hearing 
loss and disequilibrium or dizziness.

(c) Whether it is at least as likely as 
not that any diagnosed disequilibrium or 
dizziness was caused or aggravated by the 
Veteran's service connected tinnitus. The 
examiner should also comment on the 
relationship (if any) between tinnitus 
and disequilibrium or dizziness. 

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for disequilibrium or dizziness.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
give them time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

